448 F.2d 790
UNITED STATES of America, Plaintiff-Appellee,v.Ray CORREA-NEGRON, Defendant-Appellant.
No. 71-2109.
United States Court of Appeals, Ninth Circuit.
October 11, 1971.

Appeal from the United States District Court for the Southern District of California; Gordon Thompson, Jr., Judge.
Alan Saltzman, of Saltzman & Goldin, Hollywood, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Acting Chief, Crim. Div., Shelby R. Gott, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and ELY, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The judgment of conviction is reversed. We find on this record that this defendant was not adequately advised of the consequences of a waiver of the right to confrontation of witnesses.



Notes:


*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation